AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                      SouthernDistrict
                                                  __________   Districtofof__________
                                                                            Ohio


                          David Rees                               )
                             Plaintiff                             )
                                v.                                 )      Case No.   1:19-cv-00828
         Newcomer Funeral Service Group, Inc.                      )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Newcomer Funeral Service Group                                                                                       .


Date:          10/25/2019                                                                  /s/: Joshua M. Smith
                                                                                             Attorney’s signature


                                                                                        Joshua M. Smith / 0092360
                                                                                         Printed name and bar number
                                                                                            2623 Erie Avenue
                                                                                          Cincinnati, Ohio 45208


                                                                                                   Address

                                                                                            jms@sspfirm.com
                                                                                               E-mail address

                                                                                              (513) 533-6715
                                                                                              Telephone number

                                                                                              (513) 533-2999
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
